911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Craig William MACDONALD, Plaintiff-Appellant,v.MICHIGAN STATE OF BUREAUCRACY, Defendant-Appellee.
No. 90-1089.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1990.

1
Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
Plaintiff, Craig William MacDonald, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's pro se brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
MacDonald initiated this civil rights action due to what he perceives to be a discriminatory policy against smokers in various public buildings in Grand Rapids, Michigan, including the Grand Rapids Public Library.  MacDonald requested monetary relief.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  MacDonald then filed this appeal.


4
Based upon a careful review of the record, the court has concluded that the district court did not err in dismissing the complaint.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  MacDonald's cause of action lacks an arguable basis in law because the eleventh amendment precludes any suit for monetary damages, absent consent, against defendant, the State of Michigan and its bureaucracy.   Papasan v. Allain, 478 U.S. 265, 276 (1986).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District  of Tennessee, sitting by designation